       Case 7:18-cv-00276 Document 10 Filed in TXSD on 10/23/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 LISA L. JONES,

      Plaintiff,
                                                                7:18-cv-00276
 v.
                                                           Honorable Randy Crane
 SPEEDY CASH and CURO FINANCIAL
 TECHNOLOGIES CORP. f/k/a SPEEDY
 CASH HOLDINGS CORP.,

      Defendant.


                                     NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that LISA L. JONES (“Plaintiff”) and SPEEDY CASH and

CURO FINANCIAL TECHNOLOGIES CORP. f/k/a SPEEDY CASH HOLDINGS CORP.

(“Defendants”), hereby notify the Court that the Parties have settled all claims between them in

this matter and are in the process of completing the final closing documents and filing the

dismissal. The Parties anticipate on filing a stipulation of dismissal with prejudice within 45 days.



Respectfully submitted this 23rd day of October, 2018.

                                                              Respectfully submitted,

                                                              s/ Omar T. Sulaiman
                                                              Omar T. Sulaiman
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Ave., Ste. 200
                                                              Lombard, IL 60148
                                                              Phone: (630) 575-8181
                                                              osulaiman@sulaimanlaw.com
                                                              Counsel for Plaintiff




                                                 1
     Case 7:18-cv-00276 Document 10 Filed in TXSD on 10/23/18 Page 2 of 2



                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Omar T. Sulaiman




                                                  2
